          Case 1:18-cr-00032-DLF Document 82 Filed 12/31/18 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       )
                                               )
                                               )
               v.                              )      Criminal No. 18-CR-32 (DLF)
                                               )
                                               )
                                               )
CONCORD MANAGEMENT AND                         )
CONSULTING, LLC, et al.,                       )
                                               )
                       Defendants.             )

GOVERNMENT’S REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO FILE AN
  EX PARTE, IN CAMERA, CLASSIFIED ADDENDUM TO THE GOVERNMENT’S
OPPOSITION TO DEFENDANT’S MOTION TO DISCLOSE DISCOVERY PURSUANT
                        TO PROTECTIVE ORDER

       As this Court has previously found, and as the Government will further establish in its

forthcoming opposition, there exists “good cause” under Rule 16(d)(1) to consider and impose

restrictions on the dissemination of discovery (particularly restrictions pertaining to the fugitive

co-defendant, Yevgeniy Prigozhin) to “protect the important national security, law enforcement,

and privacy interests at issue in this case.” June 29, 2018, Mem. Op. & Order at 4, Dkt. 42.

Those important interests—in particular, those threatening the national security of the United

States—remain squarely at issue. Under these unique circumstances, the applicable caselaw

provides ample basis upon which the Court may properly consider a limited, factual ex parte

addendum and the Defense arguments to the contrary are without merit.

       In this limited filing, the Government seeks leave to provide the Court, ex parte, in

camera, certain classified information in connection with its forthcoming opposition to

Concord’s Motion for Approval to Disclose Discovery. See Dkt. 77 (Concord’s motion); Dkt. 80

(Government’s motion for leave to file ex parte). This classified information is not information
          Case 1:18-cr-00032-DLF Document 82 Filed 12/31/18 Page 2 of 5



to which Concord would be entitled in discovery; rather it is information pertinent only to the

Court’s consideration of appropriate restrictions to be placed on the dissemination of sensitive

discovery. At issue in Concord’s motion, among other things, is its request to share this

sensitive discovery with Prigozhin, a Russian national who controls Concord, but is also a co-

defendant and remains a fugitive. As Concord acknowledges, when this same issue—sharing

discovery with Prigozhin—was previously before the Court, the Court permitted the Government

to proceed ex parte in presenting certain information in support of its publically-filed arguments.

See June 29, 2018, Mem. Op. & Order, Dkt. 42; June 27, 2018, Tr. 20, Dkt. 41. The Court’s

decision to grant such permission was well within its discretion and is consistent with the explicit

and well-established provisions of Federal Rule of Criminal Procedure (“Rule”) 16(d)(1)

(permitting consideration of ex parte submissions in discovery disputes). So too here. Indeed,

given that the Government’s proposed addendum to its forthcoming public filing would contain

classified information, the grounds for considering that information ex parte are only stronger

than before.

       In its opposition (at 2-3), Concord takes issue with the Government’s citation to United

States v. Napue, 834 F.2d 1311, 1320-23 (7th Cir. 1987), for the proposition that a district court

may consider ex parte submissions when determining whether there is “good cause” under Rule

16(d)(1) to “deny, restrict, or defer discovery or inspection, or grant other appropriate relief.”

Napue, which involved concerns about witness safety, stands for that precise proposition. 1 It is


1
       Napue explicitly endorsed the trial court’s decision to consider information ex parte:
               The district court did not abuse its discretion in making the initial decisions to
               allow the ex parte proceedings. In each instance, the court was presented with a
               plausible argument by the government that providing [the defendant] with the
               information requested would endanger its witnesses and deter them from
               testifying. Under such circumstances, the court acted reasonably in asking the
               government to explain and support its objections in an ex parte communication.

                                                  2
          Case 1:18-cr-00032-DLF Document 82 Filed 12/31/18 Page 3 of 5



likewise well-recognized that a court’s consideration of ex parte information in such discovery

disputes may be especially appropriate when national security is concerned, and this is true

notwithstanding the general rule that ex parte submissions are disfavored. See Rule 16 advisory

committee’s notes (1966 amendment).

        Further, as the Government explained in the instant motion, the prejudice to Concord of

an ex parte filing in this instance is further diminished, given that Concord is not entitled to the

information that the Government seeks to provide the Court. 2 And, given that the information is


                The court clearly benefited from having this information, but providing it
                simultaneously to [the defendant] would have risked revealing the identities of the
                witnesses that the government sought to protect. As previously noted, courts have
                recognized circumstances such as these as justifying an ex parte proceeding, as do
                the notes to Rule 16.
834 F.2d at 1320-21. To be sure, Napue goes on to lament that the district court “did not permit
[the defendant] to respond to the government’s charges” or “allow[] [the defendant] some
opportunity to respond without revealing the witnesses’ identities.” Id. at 1321. The decision
also criticizes the government’s failure “to document its allegations to the court” and “failure to
substantiate its allegations,” calling into question the reliability of its representations. Id. at
1321-22. However, even as to these two “procedural problems,” as the Napue court refers to
them, the court declines to assess error and “decline[s] to impose rigid requirements on a court’s
use of ex parte proceedings” in the context of discovery disputes. Id. at 1321-23.
        In contrast to Napue, the Government in this case proposes filing ex parte only a limited
addendum to its public filing, providing additional (but classified) details supporting the
Government’s public arguments, to which Concord may respond. As to the reliability and value
of the information submitted ex parte, the Court is of course free to give that information as
much or as little weight as it sees fit, and the Court can and should take into account the fact that
information presented ex parte is untested by the adversarial process. Indeed, Napue says just
that. Id. at 1322 (deficiencies in the government’s ex parte representations “should be
considered when weighing them against [a defendant’s] discovery needs”).
2
        Specifically, the information, which is classified, is either not relevant to the merits of the
case (and thus not discoverable), or, to the extent it is relevant, it is not otherwise “helpful” to the
defense and would properly be withheld from discovery in ex parte proceedings under the
Classified Information Procedures Act (“CIPA”), 18 U.S.C. App. 3 § 4; United States v. Yunis,
867 F.2d 617, 623 (D.C. Cir. 1989). Thus, the Government submits, any prejudice inherent in
providing information ex parte in this instance is inconsequential, as compared to a circumstance
in which Concord might have some other claim to the information.
        Concord (at 4) misconstrues the Government’s citation to Yunis in this context. Yunis,
applying CIPA, held that “classified information is not discoverable on a mere showing of

                                                   3
          Case 1:18-cr-00032-DLF Document 82 Filed 12/31/18 Page 4 of 5



classified, and that disclosure of the information could cause exceptionally grave damage to the

national security, an ex parte submission is the only means by which the Government can

provide the information to the Court.

       For these reasons, and those presented in the Government’s initial filing, the Court should

grant the Government’s motion and permit the ex parte submission of a classified addendum to

the Government’s forthcoming opposition to Concord’s motion.




theoretical relevance in the face of the government’s classified information privilege, but that the
threshold for discovery in this context further requires that a defendant seeking classified
information . . . is entitled only to information that is at least helpful to the defense of the
accused.” Id. (internal quotation marks and citation omitted). The point here is merely that,
even to the extent the Government’s ex parte addendum contains information that is “relevant”
to the merits of the case, Concord would not be entitled to that information, because it is not
“helpful.” The Government is not arguing that Yunis authorizes the Court to consider
information ex parte in resolving Concord’s motion regarding restrictions on discovery. As
noted above, Rule 16(d)(1) provides that authority.

                                                 4
         Case 1:18-cr-00032-DLF Document 82 Filed 12/31/18 Page 5 of 5



                                           Respectfully submitted,

ROBERT S. MUELLER, III                     JESSIE K. LIU
Special Counsel                            UNITED STATES ATTORNEY

              /s/                                 /s/
Jeannie S. Rhee                            Deborah Curtis
L. Rush Atkinson                           Jonathan Kravis
U.S. Department of Justice                 Kathryn Rakoczy
Special Counsel’s Office                   U.S. Attorney’s Office, District of Columbia
950 Pennsylvania Avenue, NW                555 4th Street, NW
Washington, DC 20530                       Washington, D.C. 20530
(202) 616-0800                             (202) 252-6920


JOHN C. DEMERS
Assistant Attorney General

              /s/
Heather N. Alpino
U.S. Department of Justice
National Security Division
950 Pennsylvania Ave. NW
Washington, D.C. 20530
(202) 514-2000


Dated: December 31, 2018




                                       5
